UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-137978 Buckingham Exploration Inc. (Exact name of registrant as specified in its charter) Nevada 98-054-3851 (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) 1978 Vine Street, Suite 502 Vancouver, British Columbia V6K 4S1 Canada (604) 737 0203 (Address of principal executive offices) (ZIP Code) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common Stock Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes þ Aggregate market value of the voting stock of the registrant held by non-affiliates of the registrant at November 28, 2009: $969,170 Number of common shares outstanding at September 11, 2009: 45,026,850 TABLE OF CONTENTS PART I 3 Item 1.Description of Business 3 Item 1A.Risk Factors 12 Item 2.Properties 12 Item 3.Legal Proceedings 16 Item 4.Submission of Matters to a Vote of Security Holders 16 PART II 17 Item 5.Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6.Selected Financial Data 20 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 24 Item 8.Financial Statements and Supplementary Data 25 Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 9A.Controls and Procedures 26 Item 9A(T).Controls and Procedures 27 Item 9B.Other Information 27 PART III 28 Item 10.Directors, Executive Officers, Promoters and Corporate Governance 28 Item 11.Executive Compensation 30 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 32 Item 13.Certain Relationships and Related Transactions, and Director Independence 34 PART IV 35 Item 15.Exhibits and Financial Statement Schedules 35 2 PART I Item 1.Description of Business Forward-looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms "we", "us", "our" mean Buckingham Exploration Inc., unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. Overview We were incorporated as a Nevada company on April 4, 2006. We have two wholly owned subsidiaries: Hyde Park Uranium Inc., and Alpha Beta Uranium Inc., Colorado corporations through which we acquired additional mineral claims in Colorado. We have been engaged in the acquisition and exploration of mineral properties since our inception. We had no revenues as of May 31, 2009, the end of our most recent fiscal year. Our current mineral and land interests are as follows: Name of Property Location Nature of Interest Status High Park Uranium Property Teller County, Fremont County, Colorado, USA 29 unpatented mining claims subject to a net mineral returns royalty of 2% (with an option to purchase royalty for $1,000,000). 24 additional claims have been staked. Drilling permit has been granted and preliminary drilling of 37 holes completed on November 23, 2007. Proteus Claims Fremont County, Park County, Saguache County, San Juan County, Colorado, USA 100% of all interests in 419 unpatented lode uranium mining claims. Permit required for exploratory drilling. 3 Taking into consideration all of the claims already owned, staked and currently being staked by us, including the High Park Claim and the Proteus Claims, we hold approximately 472 claims in total, with each claim covering a land surface area of approximately 20 acres for an aggregate of 9,440 acres of mining claims. In order to maintain our interest in the mining claims, we are required to pay a fee of $175 per claim annually. We are unable to make the required payments on the mining claims. We informed our debentureholders, whose interests are secured by collateral which includes the mining claims, of our inability to maintain our interest in the mining claims in writing. This constituted an event of default pursuant to the secured convertible debenture purchase agreements entered into on September 24, 2008. On August 27, 2009 we entered into a settlement agreement to transfer the collateral that secured the convertible debentures to one of the debentureholders. The collateral to be transferred is all of our intellectual property rights, property and equipment and shareholdings in our two wholly-owned subsidiaries, Hyde Park Uranium Inc. and Alpha Beta Uranium Inc., to one or more of the debentureholders. The debentureholder has agreed to use its best efforts to assign to have the remaining two debentures assigned to it. As a result of the foregoing, the operations of our subsidiaries have been presented on a discontinued basis in our consolidated financial statements for the year ended May 31, 2009. Once all of our assets have been transferred, we will be considered a blank cheque company. Our sole officer will focus on merging with, engaging in a capital stock exchange with or engaging in a similar business combination with one or more operating businesses. We believe that the earliest we will begin generating revenues will not be until after the completion of a business combination. However, even if a business combination is successfully completed, we may not be able to achieve our anticipated business goals, gain any operating benefits, or generate any profits. We do not have any specific business combination under consideration as of the date of this filing and we have notidentified any prospective target business, nor has anyone done so on our behalf. There is no assurance that we will successfully identify a potential target business, enter into any definitive agreements with a target business, or finally consummate a business combination with any potential target business. Development of Business On September 24, 2008 we entered into secured convertible debenture purchase agreements with three investors whereby the investors invested $500,000 through the sale secured convertible debentures and we granted warrants to purchase 5,000,0000 shares of our common stock at an exercise price of $0.10 per shares for a period of 2 years. As collateral security we granted the investors a security interest in the right, title and interest of all of our present and future assets. On August 27, 2009 we entered into a settlement agreement with one of the debentureholders, Regal Uranium Inc., after an event of default occurred pursuant to the terms of the secured convertible debenture purchase agreements. We have agreed to transfer collateral including all interests in our wholly-owned subsidiaries, Hyde Park Uranium Inc. and Alpha Beta Uranium Inc., to Regal Uranium along with all of our property and equipment and intellectual property rights. Regal Uranium has agreed to use its best efforts to have the remaining two debentures assigned to Regal Uranium. Further details concerning this matter are provided herein. High Park Uranium Property (the “High Park Claims”) On June 6, 2007, through our wholly owned subsidiary Hyde Park Uranium Inc., we completed the purchase of 29 unpatented mining claims known as the High Park Uranium Property located in Teller County, Colorado from Pikes Peak Resources, Inc. The purchase was completed pursuant to the purchase and sale agreement between us and Pikes Peak Resources dated
